                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                CHAPTER 13
Michael D Frost & Aundrea Lynn Frost                             CASE NO. 16-56354-PJS
                                                                 JUDGE PHILLIP J SHEFFERLY

Debtors                                 /


       TRUSTEE'S OBJECTION TO PLAN MODIFICATION AND AMENDED SCHEDULES
   Now Comes the Chapter 13 Trustee, KRISPEN S. CARROLL, and objects to the Proposed
Plan Modification as follows:


       1. Trustee objects to debtors' plan modification as debtors have failed to address the
            entire delinquency.

       2. Trustee objects as debtor's proposed plan will not complete timely as it is
            underfunded.

       3. Trustee requires debtors to remit a plan payment immediately as the last payment
            was received on November 6, 2018.

       4. Trustee requires verification of debtor wife's income.

       5. Trustee questions debtor husband's and wife's last days of work.  Trustee questions if
            debtors received any income during time off work.

       6. Trustee requires verification of current rent expense.

       7. Trustee requires a complete copy of debtors' 2017 income tax return as well as any
            W-2/1099s attached to the return.  Further, Trustee requires copies of debtor's
            2018 W-2s/1099s.




                                                                         Page 1 of 3
          16-56354-pjs   Doc 74   Filed 01/15/19   Entered 01/15/19 12:18:50   Page 1 of 3
  Wherefore, the Chapter 13 Trustee prays this Honorable Court deny the relief requested.



Dated: January 15, 2019                  OFFICE OF THE CHAPTER 13 TRUSTEE -DETROIT
                                         KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

                                         /s/ MARIA GOTSIS
                                         Krispen S. Carroll (P49817)
                                         Maria Gotsis (P67107)
                                         719 Griswold Street, Ste 1100
                                         Detroit, MI 48226
                                         (313) 962-5035
                                         notice@det13ksc.com




                                                                      Page 2 of 3
       16-56354-pjs   Doc 74   Filed 01/15/19   Entered 01/15/19 12:18:50   Page 2 of 3
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                      CHAPTER 13
Michael D Frost & Aundrea Lynn Frost                                   CASE NO. 16-56354-PJS
                                                                       JUDGE PHILLIP J SHEFFERLY

Debtors                                   /


                                    CERTIFICATE OF MAILING
I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S OBJECTION
TO PLAN MODIFICATION AND AMENDED SCHEDULES with the Clerk of the Court using the ECF
system which will send notification of such filing to the following:

             BABUT LAW OFFICES PLLC
             700 TOWNER STE 1
             YPSILANTI, MI 48198-5757

and I hereby certify that I have mailed by United States Postal Service the above mentioned
documents to the following non-ECF participants:

             Michael D Frost
             Aundrea Lynn Frost
             4275 Dover Street
             Jackson, MI 49201



 January 15, 2019                             /s/ Shannon Horton
                                              SHANNON HORTON
                                              For the Office of the Chapter 13 Trustee-Detroit
                                              719 Griswold Street, Ste 1100
                                              Detroit, MI 48226
                                              (313) 962-5035
                                              notice@det13ksc.com




                                                                              Page 3 of 3
          16-56354-pjs   Doc 74    Filed 01/15/19   Entered 01/15/19 12:18:50      Page 3 of 3
